I cannot concur in the opinion of Mr. Justice Cothran. Judge McIver, who heard the case on the Circuit, was the resident Judge, and heard the cause in part on affidavits and had some of the witnesses before him.
We have repeatedly held that the finding of fact of the Circuit Court will not be disturbed unless it is against the weight of the evidence, and in the recent case of Manigov. Tyler, 107 S.E., 914, filed June 30, 1921, as to the custody of infants, we refused to substitute our judgment for that of the Circuit Court, so we are in the position of holding that in an ordinary equity case we will sustain the finding of the Circuit Court unless it is against the preponderance of the evidence, but in a case involving the custody of children we have no fixed rule to go by, but will decide it according to any caprice.
The finding of the Circuit Judge, in my opinion, protects the infant, and is far better for her interest than that of this Court. The decree insures her education, even a college education, and while I do not approve of an avaricious *Page 312 
person, or one who worships money, yet I have great respect for money honestly acquired, and I think one who by frugality, honesty, thrift, and industry accumulates it is to be commended, and his virtues are as apt to be good as that of one who is in poverty. I have great respect for an honest poor person, but I do not concede that he has any more virtue than one who has acquired an honest independent competency. It is all very well to talk about "plain living and high thinking," but the person who has to do it from necessity, in a majority of cases, would rather have more high living and do less thinking.
I do not subscribe to the doctrine that it is better for an infant to be in the custody of her maternal people than her paternal. This reason is founded on pure sentiment and without reason. In England the husband and father has some rights that the Courts respect. Here he has none, nor has his people any when he claims them in conflict with that of the wife and her people.
The Court has the right to award the custody of the infant, looking to her best interest. Judge McIver's decree looked to that, and, unquestionably, from my viewpoint, was correct.